Citation Nr: 0030940
Decision Date: 11/29/00	Archive Date: 12/28/00

DOCKET NO. 97-34 692               DATE NOV 29, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for diabetes mellitus
as secondary to service-connected chronic lumbosacral strain.

2. Entitlement to service connection for loss of sight due to
diabetes mellitus as secondary to service-connected chronic
lumbosacral strain.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

INTRODUCTION

The veteran served on active duty from February 1944 to May 1946.

The current appeal arose from a March 1997 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in Los
Angeles, California. The RO determined that new and material
evidence had not been submitted to reopen a claim of entitlement to
service connection for diabetes mellitus as secondary to service-
connected chronic lumbosacral strain, and denied entitlement to
service connection for loss of sight and coronary artery disease as
secondary to service-connected chronic lumbosacral strain.

The veteran filed a notice of disagreement with the foregoing
determination and was issued a statement of the case; however, he
limited his substantive appeal to the determination that new and
material evidence had not been submitted to reopen a claim of
entitlement to service connection for diabetes mellitus as
secondary to service-connected chronic lumbosacral strain, and the
denial of service connection for loss of sight due to diabetes
mellitus as secondary to service-connected chronic lumbosacral
strain.

The case has been forwarded to the Board of Veterans' Appeals
(Board) for appellate review.

The claim of entitlement to service connection for loss of sight
due to diabetes mellitus as secondary to service-connected chronic
lumbosacral strain is addressed in the remand portion of this
decision.

FINDINGS OF FACT


1. In July 1981 the Board, in pertinent part, denied entitlement to
service connection for diabetes mellitus as secondary to service-
connected chronic lumbosacral strain.

2. The evidence submitted since the July 1981 Board decision bears
directly and substantially upon the issue at hand, and because it
is neither duplicative or cumulative, and is significant, it must
be considered in order to fairly decide the merits of the claim.

2 -

CONCLUSION OF LAW

Evidence received since the July 1981 decision wherein the Board
denied entitlement to service connection for diabetes mellitus as
secondary to service- connected chronic lumbosacral strain is new
and material, and the veteran's claim for that benefit is reopened.
38 U.S.C.A. 5108, 7104(b) (West 1991); 38 C.F.R. 3.156(a), 20.1100,
20.1105 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the July 1981 decision
wherein the Board denied entitlement to service connection for
diabetes mellitus as secondary to service-connected chronic
lumbosacral strain is reported in pertinent part below.

A January 1980 letter from a private physician, JJ, MD, shows that
the veteran's diabetic condition was remarkably dependent on the
degree of the veteran's physical exercise.

The evidence associated with the claims file subsequent to the July
1981 decision wherein the Board denied entitlement to service
connection for diabetes mellitus as secondary to the service-
connected chronic lumbosacral strain is reported in pertinent part
below.

A September 1974 letter from a private physician, DF, MD, discusses
the veteran's treadmill test.

A duplicate of the January 1980 letter from Dr. JJ referable to
diabetes mellitus was associated with the claims file.

3 -

In his February 1997 letter, JHL, MD, a private physician, advises
that the veteran's degenerative disk disease that has resulted in
continuous back pain and has restricted the veteran's ability to
exercise with consequent gain in weight can aggravate his diabetic
condition.

Criteria

When a claim is disallowed by the Board, the claim may not
thereafter be reopened and allowed, and a claim based upon the same
factual basis may not be considered. 38 U.S.C.A. 7104(b) (West
1991); 38 C.F.R. 20.1100 (2000).

When a veteran requests that a claim be reopened after an appellate
decision has been promulgated and submits evidence in support
thereof, a determination as to whether such evidence is new and
material must be made, and if it is, as to whether it provides a
basis for allowing the claim. 38 U.S.C.A. 5108 (West 1991); 38
C.F.R. 20.1105 (2000).

In new and material evidence is presented or secured with respect
to a claim which has been disallowed, the Secretary shall reopen
the claim and review the former disposition of the claim. 38
U.S.C.A. 5108.

The United States Court of Appeals for Veterans Claims (Court) has
held that, when "new and material evidence" is presented or secured
with respect to a previously and finally disallowed claim, VA must
reopen the claim. Stanton v. Brown, 5 Vet. App. 563 (1993).

The Court has held that VA is required to review for its newness
and materiality only the evidence submitted by an appellant since
the last final disallowance of a claim on any basis in order to
determine whether a claim should be reopened and readjudicated on
the merits. Evans v. Brown, 9 Vet. App. 273 (1996).

4 -

In order to reopen a claim by providing new and material evidence,
the appellant must submit evidence not previously submitted to
agency decision makers which bears directly and substantially upon
the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in combination
with evidence previously assembled is so significant that it must
be considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at the
time of the final disallowance of the claim, and (2) is not merely
cumulative of other evidence in the record. Smith v. West, 12 Vet.
App. 312 (1999); Evans v. Brown, 9 Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence
provides a more complete picture of the circumstances surrounding
the origin of the veteran's injury or disability, even where it
will not eventually convince the Board to alter its decision. Hodge
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence
has been submitted, the credibility of the evidence is to be
presumed. Justice v. Principi, 3 Vet. App. 510, 513 (1992).

The Board does not have jurisdiction to consider a previously
adjudicated claim unless new and material evidence is presented.
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

Service connection may be granted for disability which is
proximately due to or the result of a service-connected disease or
injury. 38 C.F.R. 3.310(a). When service connection is established
for a secondary condition, the secondary condition shall be
considered a part of the original condition. See Id.

5 -

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held.that when
aggravation of a nonservice-connected condition is proximately due
to or the result of a service- connected condition, such veteran
shall be compensated for the degree of disability (but only that
degree) over and above the degree of disability existing prior to
the aggravation.

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of the matter, the benefit
of the doubt doctrine in resolving each such issue shall be given
to the veteran. 38 U.S.C.A. 5107(b) (West 1991); 38 C.F.R. 3.102,
4.3 (2000).

Analysis

The veteran seeks to reopen his claim of entitlement to service
connection for diabetes mellitus as secondary to service-connected
chronic lumbosacral strain which the Board denied in July 1981.
When an appellant seeks to reopen a finally denied claim, the Board
must review all of the evidence submitted since that action to
determine whether the claim should be reopened and readjudicated on
a de novo basis. Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new and
material evidence presented since the claim was last finally
disallowed on any basis, not only since the claim was last denied
on the merits. Evans v. Brown, 9 Vet. App. 273 (1996).

Under Evans, evidence is new if not previously of record, and not
merely cumulative of evidence previously of record.

6 -

In the case at hand, the Board finds that evidence has been
submitted which was not in the record at the time of the last final
disallowance of the claim. This evidence consists of an opinion
from a private competent medical professional noting that the
veteran's back pain which he attributes to degenerative disc
disease of the lumbar spine aggravates the veteran's diabetic
condition.

In general, the above-mentioned item of evidence submitted since
the last final disallowance was not previously of record. Since
there is no other such evidence in the record, this evidence is
neither duplicative nor cumulative, and therefore constitute new
evidence.

The subject correspondence from the private physician raises the
possibility that the veteran's service-connected lumbosacral strain
may actually be limiting the veteran's exercise and consequently
aggravating his diabetic condition.

The private examiner has not differentiated between degenerative
disc disease and the service-connected lumbosacral strain, and the
implication is that there may be a causal relationship between the
two. In any event, a possible link between the service-connected
back disability, productive of pain, and the nonservice-connected
diabetic condition has been suggested.

The foregoing additional evidence provides a more complete picture
of the veteran's diabetic condition. Thus, it is significant and
must be considered in order to fairly decide the merits of the
claim. Hodge, supra.

As new and material evidence has been submitted to reopen the
veteran's claim of entitlement to service connection for diabetes
mellitus as secondary to the service- connected chronic lumbosacral
strain, the Board's analysis must proceed to an evaluation of the
claim on the merits, but only after a remand of the case to the RO
for more complete evidentiary information. The veteran's claim is
therefore further addressed in the remand portion of the decision.

7 -

ORDER

The veteran, having submitted new and material evidence to reopen
a claim of entitlement to service connection for diabetes mellitus
as secondary to service- connected chronic lumbosacral strain, the
appeal to this extent is granted.

REMAND

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

On October 30, 2000, the President signed into law a bill
containing the "McCain Amendment." This provision requires 38
U.S.C.A. 5107, to eliminate the well- grounded claim requirement,
This law is effective as of October 30, 2000 and must be applied to
all applicable pending appeals.

The law provides that "[t]he Secretary shall assist a claimant in
developing all facts pertinent to a claim for benefits under this
title. Such assistance shall include requesting information as
described in section 5106 of this title,

The Secretary shall provide a medical examination when such
examination may substantiate entitlement to the benefits sought.
The Secretary may decide a claim without providing assistance under
this subsection when no reasonable possibility exists that such
assistance will aid in the establishment of entitlement. H.R. 4205,
the Floyd D. Spence National Defense Authorization Act for FY 2001,
Title XVI, Subtitle B, 1611 (October 30, 2000), to be codified at
38 U.S.C.A. 5107(a).

8 -

However, on November 9, 2000, the President signed H.R. 4864,
Public Law 106- 475, Veterans Claims Assistance Act of 2000
(November 9, 2000; 114 Stat. 2096), to be codified at 38 U.S.C.A.
5103(a). This law eliminates the well-grounded requirement and
amplifies the duty to notify and assist. Its enactment repeals the
McCain Amendment."

Among other things, the law provides that the assistance provided
by the Secretary shall include providing a medical examination or
obtaining a medical opinion when such an examination or opinion is
necessary to make a decision on the claim ... H.R. 4864, the
"Veterans Claims Assistance Act of 2000", signe din to law November
9, 2000, to be codified at 38 U.S.C.A. 5103(A)(d).

As the Board noted earlier, a private physician has opined that the
veteran's back pain has limited his exercise and resulted in weight
gain which aggravates the veteran's diabetes mellitus. A
determination has not been made as to differentiation between the
service-connected chronic lumbosacral strain and degenerative disc
disease of the lumbar spine. A contemporaneous medical examination
in this regard is required. Also, an examination as to any
relationship between the veteran's back symptomatology and diabetes
mellitus would significantly assist in the adjudication of the
veteran's claim. From such determination, the RO can
correspondingly again address the claim of service connection for
loss of sight due to diabetes mellitus as secondary to the service-
connected chronic lumbosacral strain.

To ensure that VA has met its duty to ensure full compliance with
due process requirements referable to assisting the veteran in the
development of his claim, the case is remanded to the RO for the
following development:

1. The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

9 -

In this regard, the RO should contact the veteran and request that
he identify the names, addresses and approximate dates of treatment
for all medical care providers, VA and non-VA, inpatient and.
outpatient, who may possess additional records referable to his
treatment for his back symptomatology and diabetes mellitus and all
manifestations thereof. After obtaining any necessary authorization
or medical releases, the RO should secure legible copies of the
veteran's complete treatment reports from all sources identified
whose records have not previously been secured. Regardless of the
veteran's response, the RO should secure all outstanding VA
treatment records.

2. The RO should arrange for orthopedic and endocrinological
examinations of the veteran by a board composed of a VA orthopedic
surgeon and endocrinologist or other available appropriate medical
specialists for the purpose of ascertaining whether degenerative
disc disease is a consequence/manifestation of the veteran's
service- connected chronic lumbosacral strain, and whether diabetes
is aggravated by his service-connected disability of the lumbar
spine.

The claimsfile and separate copies of this remand must be made
available to each examiner prior and pursuant to conduction and
completion of the examinations. Each examiner must annotate the
examination reports that the claimsfile was in fact made available
for review in conjunction with the examinations. Any further
indicated special studies should be conducted.

- 10-

The orthopedic specialist should be requested to opine as to
whether degenerative disc disease of the lumbar spine is a
consequence of or causally related to the service-connected chronic
lumbosacral strain.

Whether or not this opinion is in the affirmative, both medical
specialists must also express an opinion as to whether the
veteran's service-connected chronic lumbosacral strain has
aggravated his diabetes mellitus. If such aggravation is found to
be present, the examiners must address the following medical
issues:

(1) The baseline manifestations which are due to the effects of
nonservice-connected diabetes mellitus;

(2) The increased manifestations which, in the examiners' opinions,
are proximately due to the service- connected chronic lumbosacral
strain based on medical considerations; and

(3) The medical considerations supporting an opinion that increased
manifestations of diabetes mellitus are proximately due to service-
connected chronic lumbosacral strain.

Any opinions expressed by the examiners must be accompanied by a
complete rationale.

3. Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed.

In particular, the RO should review the requested examination
reports and required opinions to ensure that they are responsive to
and in complete compliance with the directives of this remand and
if they are not, the RO should implement corrective procedures.
Stegall v. West, 11 Vet. App. 268 (1998).

4. After undertaking any development deemed essential in addition
to that specified above, the RO should adjudicate the inextricably
intertwined issue of service connection for degenerative disc
disease as secondary to the service-connected chronic lumbosacral
strain, and readjudicate the issue of service connection for
diabetes mellitus as secondary to service-connected disability of
the lumbar spine, and service connection for loss of sight due to
diabetes mellitus as secondary to service- connected disability of
the lumbar spine. The RO should document its consideration of the
applicability of 38 C.P.R. 3.310(a) (2000), and Allen, supra.

If the benefits requested on appeal are not granted to the
veteran's satisfaction, the RO should issue a supplemental
statement of the case. A reasonable period of time for a response
should be afforded. Thereafter, the case should be returned to the
Board for further appellate review, if in order. By this remand,
the Board intimates no opinion as to any final outcome warranted.
No action is required of the veteran until he is notified by the
RO; however, the veteran is hereby notified that failure without
good cause shown to report for scheduled VA examinations may
adversely affect the outcome of his claims to include denials
thereof. 38 CF.R. 3.655 (2000).

RONALD R. BOSCH 
Veterans Law Judge 
Board of Veterans' Appeals

12 -



